Citation Nr: 0320078	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-01 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee injury and, if so, entitlement to 
service connection for a left knee injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1966 to October 
1968, with periods of lost service from January 1-9, 1998, 
and January 17-21, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2001 and August 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In the June 2001 determination, the RO 
denied the appellant's claim of service connection for PTSD.  
In the August 2002 determination, it denied the appellant's 
application to reopen a previously denied claim of service 
connection for a left knee injury.  The appellant disagreed 
with each determination and this appeal ensued.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


REMAND

With respect to both claims, the Veterans Claims Assistance 
Act of 2000 (VCAA) redefined VA's duty to assist and enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  See 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002) (regulations 
implementing the VCAA).  Under this authority, VA must 
provide the claimant and the claimant's representative, if 
any, notice of required information and evidence not 
previously provided that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2002).  It must also VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2002).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  

Concerning the claim for compensation for a left knee injury, 
VA treatment records in April 2000 indicated that the 
appellant underwent surgery on his knees (in plural, without 
reference to either the left or right knee) in 1995.  It was 
also noted that he was involved in a motor vehicle accident 
in 1990, where he sustained leg injuries.  It is not clear 
from the record whether he received treatment for these 1990 
injuries or underwent surgery in 1995 at VA or private 
medical facilities.  In addressing the questions posed here - 
of the submission of new and material evidence to reopen a 
left-knee claim and the merits of such a reopened claim - VA 
is obligated to obtain records in its own possession.  See 
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

With respect to the claim of service connection for PTSD, the 
appellant alleges he has PTSD.  Although the record does not 
contain a clear diagnosis of PTSD, there is ample evidence 
suggesting the possibility of such a diagnosis.  VA treatment 
records in November 1990 noted PTSD symptoms, in April 2000 a 
diagnosis of rule out PTSD and a history of combat in 
Vietnam, in July and October 2000 symptoms of PTSD, and in 
February and March 2001 his participation in PTSD group 
therapy.  

The appellant argues he experienced stressors in Vietnam 
supporting a diagnosis of PTSD.  The service medical and 
personnel records are associated with the claims file.  The 
appellant provided a statement in February 2001 describing 
these stressful events, which included combat and the deaths 
of a friend and others.  No attempt has been made to 
determine whether the appellant was in combat or, if not, 
whether these stressors can be verified.  After affording the 
appellant an opportunity to amplify his stressor statement, 
USASCRUR should be asked to provide information in an attempt 
to verify these occurrences.  Upon receipt of a response from 
USASCRUR, it must be determined whether the appellant saw 
combat and, if not, whether any claimed stressor occurred.  
If it is determined that a claimed stressor occurred or that 
the appellant saw combat, then the appellant should be 
scheduled for a VA examination to determine a diagnosis of 
the appellant's mental condition and to determine the 
etiology of any such disorder.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002) (VCAA assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim).  

The case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

2.  Ask the appellant to supply the names 
and addresses of any individuals or 
treatment facilities, VA or otherwise, 
that treated him for a left knee injury 
following a 1990 motor vehicle accident 
and that performed surgery on the left 
knee in 1995.  After securing any 
necessary releases from the appellant, 
obtain complete clinical records of such 
treatment and associate them with the 
claims file.  

3.  Inform the appellant that VA intends 
to prepare a summary of his claimed 
stressors, based on his statements and 
other evidence currently associated with 
the claims file.  Afford the appellant a 
reasonable period within which, if he 
chooses, he may amplify his stressor 
statement.  

4.  Upon receipt of a statement from the 
appellant, or following the expiration of 
the reasonable period outlined in 
paragraph (3), the RO is to review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents.  Send this 
summary, and all supporting documents 
regarding the appellant's claimed 
stressor(s), to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.  
Ask USASCRUR to certify the occurrence of 
the incident(s) and any indication of the 
appellant's involvement therein, and, if 
unable to provide such information, to 
identify the agency or department that 
could provide such information.  Conduct 
follow-up inquiries accordingly.  

5.  Following the above, make a specific 
determination, based on the complete 
record, with respect to (a) whether the 
appellant engaged in combat with the 
enemy, and (b) whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
record establishes the existence of a 
stressor or stressors, then specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record.  

6.  If, and only if, the record 
establishes that the appellant engaged in 
combat with the enemy or that he 
experienced a stressor or stressors, then 
arrange for the appellant to be afforded 
an examination by a VA psychiatrist who 
has not previously examined him, to 
determine the diagnoses of all 
psychiatric disorders that are present.  
Specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors established by the record.  The 
rationale for any opinion should be set 
forth in a report of examination 
associated with the claims file.  Make 
available to the examiner the entire 
claims file and a copy of this REMAND in 
conjunction with the examination.  

7.  Review the record and ensure that all 
the above actions are completed.  When 
satisfied that the record is complete and 
the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, readjudicate (a) whether new 
and material evidence has been submitted 
to reopen the claim of service connection 
for a left knee injury and, if so, 
entitlement to service connection for a 
left knee injury, and (b) entitlement to 
service connection for PTSD.  If the 
benefits sought remain in whole or in 
part denied, furnish the appellant and 
his representative copies of a 
supplemental statement of the case.  
Thereafter, return the claim to the Board 
for further review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




